Citation Nr: 1645224	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  96-46 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to disability compensation under 38 U.S.C.A. § 1151 for residuals of a hysterectomy, claimed as due to failure to provide proper care by a Department of Veterans Affairs (VA) facility.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 1996 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  Jurisdiction of this case was subsequently transferred to the Los Angeles RO.

In August 2004, the Veteran testified at a Travel Board hearing before a Veterans Law Judge who is no longer with the Board.  A transcript of the hearing is associated with the claims file.  The Veteran has since testified at a video conference hearing before the undersigned Veterans Law Judge in December 2011.  A transcript of the hearing is associated with the claims file as well.

In October 2004, May 2006, August 2009, February 2012, October 2013, and February 2015, the Board remanded this case for further development.


FINDING OF FACT

The Veteran's residuals of a hysterectomy were not caused by failure to provide proper care on the part of Erie VA Medical Center (VAMC) on September 27, 1994, or by failure to diagnose with regard to uterine fibroids.


CONCLUSION OF LAW

The criteria for entitlement to compensation for residuals of a hysterectomy due to failure to diagnose or failure to provide proper care by a VA facility have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.358 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in letters sent to the Veteran in November 2004 and June 2006.

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.

In compliance with the Board's October 2004, May 2006, August 2009, February 2012, October 2013, and February 2015 remands, VA sent sufficient notice in June 2006, held a December 2011 hearing, obtained additional VA and private treatment records, and obtained service treatment records for the Veteran's period of Reserve service.  VA also attempted to obtain VHA quality assurance records from the Erie VA Medical Center (VAMC), which was ultimately unsuccessful as detailed in the July 2012 formal finding of unavailability memorandum.  Thereafter, VA provided the Veteran with a medical opinion in February 2016.  This examiner reviewed the objective evidence of record including prior examination and opinions, then offered opinions as to the Veteran's contentions that the Erie VAMC either failed to timely diagnose her uterine fibroids prior to September 27, 1994, or failed to properly treat her on that day, to include failure to provide an ultrasound, which resulted in additional disability, accompanied by a rationale.  Therefore, this examination is adequate for VA purposes.  Thus VA has complied with the October 2004, May 2006, August 2009, February 2012, October 2013, and February 2015 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

Contentions and Background

The Veteran claims that the Erie VA Medical Center (VAMC) failed to properly diagnose her fibroids on or before September 27, 1994, despite her reports of prolonged bleeding and unexplained weight gain and multiple abnormal pap smears.  Alternatively, she claims that the Erie VAMC's non-treatment of her condition on September 27, 1994, growth of her fibroids and ultimately her hysterectomy, led to several additional complications.

At her August 2004 hearing, the Veteran stated that she was diagnosed with uterine fibroids during service in 1977 or 1978.  Her service treatment records do not reflect this.  Instead, the May 1978 separation examination noted a normal pelvic examination.

In August 1993 the Veteran complained of dyspareunia.  A pap smear showed severe inflammation and she was given antibiotics.

She returned in November 1993 for follow up.  Physical examination at that time noted a slight yellowish vaginal discharge and noted that her uterus was normal.  This record also notes the Veteran's weight gain of 60 pounds since January 1992.

A February 1994 gynecologist evaluation for follow up due to history of yeast infection notes that the Veteran's abdomen was obese, non-tender, and without masses.

In August 1994, the Veteran underwent another pap smear.  Although the pathology report noted that specimen was placed on the wrong side of the slides, it was still found to be satisfactory for evaluation.  No abnormal cells were seen.  There was severe inflammation and fungal organisms with morphology consistent with candida species (yeast infection).

A September 16, 1994, VA treatment record notes the Veteran's complaint of bleeding for 19 days.  She was diagnosed with menometrorrhagia and referred to a gynecologist.

On September 27, 1994, the Veteran was seen at the Erie VAMC.  She reported worsening bleeding.  She was diagnosed with fibroid uterus and that record notes that she needed hysteroscopy and dilation and curettage.  The doctor, who was called at home, instructed that a pelvic ultrasound could wait until the next day.  The Veteran expressed concerns about living alone and stated that if she continued to bleed, she would seek treatment at a private hospital.  She was instructed to return to the VA emergency room the next day.  The Veteran has argued that the foregoing in part represents additional information that was inserted after the fact.  See July 2013 statement.  Despite the Veteran's assertion, the Board finds no reason to question the authenticity of this record.

The Veteran also stated that she overheard an argument between the contract gynecologist and the hospital administrator as to whether the Veteran needed an ultrasound, stat.  See e.g. December 2011 testimony.

She was released from the Erie VAMC emergency room on the evening of September 27, 1994.  She reported that when she went home, her bleeding continued and so she sought private medical attention.

Later on in the evening of September 27, 1994, she was admitted to Millcreek Community Hospital where, on September 28, 1994, she underwent a diagnostic hysteroscopy and fractional dilation and curettage, which revealed a fibroid uterus and a proliferative endometrium respectively.  The Veteran's private physician informed her that she would be best-served by a hysterectomy and suggested a trial of Lupron in the interim in an effort to shrink her uterus prior to surgery.  She declined Lupron and opted to wait, observe how the bleeding was going to be, and then decide whether to have a hysterectomy.

A private sonogram on November 4, 1994 again suggested a large uterine fibroid.

On December 15, 1994, the Veteran underwent a total abdominal hysterectomy at Millcreek Community Hospital, a private facility.  She was discharged on December 18, 1994.  She has reported several later complications that she associates with this surgery.

Law and Analysis

As noted above, the Veteran's theories of entitlement to compensation under 38 U.S.C.A. § 1151, are that either (1) VA failed to timely diagnose her uterine fibroids prior to September 27, 1994; or (2) VA's failure to properly treat, to include failure to provide an ultrasound on September 27, 1994, resulted in additional disability.

The provisions of 38 U.S.C.A. § 1151 have been amended during the course of the present appeal.  Formerly, 38 U.S.C.A. § 1151 provided that "[w]here any veteran suffers an injury or an aggravation of an injury, as a result of hospitalization, medical or surgical treatment, or the pursuit of a course of vocational rehabilitation . . . awarded under any of the laws administered by the Secretary, or as the result of having submitted to an examination under any such law, and not the result of such veteran's own willful misconduct, and such injury or aggravation results in additional disability to or the death of such veteran, disability or death compensation . . . shall be awarded in the same manner as if such disability, aggravation or death were service-connected."  38 U.S.C.A. § 1151 (West 1991).

Earlier interpretations of the pertinent statute and regulations required evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instances of indicated fault on the part of VA, or the occurrence of an accident or an otherwise unforeseen event, to establish entitlement to 38 U.S.C.A. § 1151 benefits.  See, e.g., 38 C.F.R. § 3.358 (c)(3) (1994).  Those provisions were invalidated by the Court in Gardner v. Derwinski, 1 Vet. App. 584 (1991).  The Gardner decision was affirmed by both the United States Court of Appeals for the Federal Circuit, see Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the United States Supreme Court, see Brown v. Gardner, 513 U.S. 115 (1994).  The United States Supreme Court, in affirming the Court's decision, held that the statutory language of 
38 U.S.C.A. § 1151 simply required a causal connection between VA hospitalization and additional disability, and that there need be no identification of "fault" on the part of VA.  Id.

38 C.F.R. § 3.358 was amended in 1995 to conform to the U.S. Supreme Court decision.  The amendment was effective November 25, 1991, the date the Court issued the Gardner decision. 60 Fed. Reg. 14,222 (March 16, 1995).  Subsequently, Congress amended 38 U.S.C.A. § 1151, effective for claims filed on or after October 1, 1997, to preclude benefits in the absence of evidence of VA carelessness, negligence, lack of proper skill, error in judgment or similar fault on the part of VA in furnishing care, or an unforeseen event.  Pub. L. No. 104- 204, 
 § 422(a), 110 Stat. 29260 (Sept. 26, 1996), codified at 38 U.S.C.A. § 1151 (West 2014).

Since VA received the Veteran's claim in August 1995, prior to October 1, 1997, the appeal must be adjudicated in accordance with the earlier version of 38 U.S.C.A. § 1151.  See VAOPGCPREC 40-97.

For claims filed prior to October 1, 1997, such as this one, compensation under 38 U.S.C.A. § 1151 is warranted where the evidence shows that a veteran suffered additional disability or injury, or an aggravation of a disability or injury, as the result of VA hospitalization, medical or surgical treatment, not the result of her own willful misconduct.  See 38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 (1996); see also Brown v. Gardner, 513 U.S. 115, 117-20 (1994) (holding that the statutory language of 38 U.S.C.A. § 1151 simply required a causal connection between VA treatment and additional disability or death, and that there need be no identification of "fault" on the part of VA).  Here, the record does not suggest willful misconduct on the part of the Veteran.  Although it was a willful choice on the part of the Veteran to seek treatment at a private hospital instead of returning to Erie VAMC the next day, that is not synonymous with willful misconduct on her part.  See February 2016 opinion.  Thus, the proper inquiry is whether VA hospitalization, medical or surgical treatment resulted in additional disability or injury, or an aggravation of a disability or injury.

Under the pre-October 1, 1997 version of 38 U.S.C.A. § 1151, benefits may be paid for disability or death attributable to VA's failure to diagnose and/or treat a preexisting condition if (1) VA failed to diagnose and/or treat a preexisting disease or injury; (2) a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment; and (3) the veteran suffered disability or death which probably would have been avoided if proper diagnosis and treatment had been rendered.  VAOPGCPREC 5-01.

Here, VA has sought medical opinions with regard to the contention that Erie VAMC failed to properly diagnose the Veteran with uterine fibroids prior to September 27, 1994.  To this end, the May 2005 opinion found that the Veteran's uterine fibroid that ultimately led to her hysterectomy should have been diagnosed earlier.  This opinion was based on the Veteran's reports of a prior history of fibroids beginning in service in 1978.  Despite the Veteran's assertions, this reported history of fibroids is not shown in the service treatment records and is not noted at any point in the medical treatment records prior to the diagnosis of uterine fibroids on September 27, 1994.  Thus, the record does not corroborate the Veteran's assertions.  Moreover, the treatment records from September 27, 1994, do not reflect that the Veteran reported any such history of uterine fibroids.  As this opinion was based on an inaccurate understanding of the medical history available to the Erie VAMC at the time of treatment, it is not probative.  The record does not contain a probative positive opinion and the Veteran has not submitted one.  Instead, the February 2016 opinion specifically found that it was less likely than not that the Erie VAMC failed to diagnose or treat a pre-existing disease or injury of uterine fibroids, noting that the record shows normal pelvic examination prior to this point and that there are no documented symptoms that would suggest that the diagnosis of fibroids should have been entertained or pursued.  Thus, there is no indication that a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment, as required for compensation under 38 U.S.C.A. § 1151 based on failure to diagnose a preexisting condition.

Likewise, VA has sought medical opinions as to whether Erie VAMC failed to properly treat the Veteran prior to her release from the emergency room on the evening of September 27, 1994.  The record shows that the Veteran was released with instructions to return the next day for further tests and treatment.  She reports that her heavy bleeding continued and she instead sought private treatment that night and did not return to the VAMC.  The February 2016 examiner noted that the Veteran presented with menorrhagia of several weeks duration on September 27, 1994, but with stable vital signs and a hemoglobin (Hgb) measurement only slightly less than her baseline from January 1994, which was an Hgb level in no way threatening to her life and/or safety.  Thus, an urgent pelvic ultrasound or even dilation and curettage on that night, rather than the next day as planned, would not have changed the ultimate treatment plan or outcomes.  As such, the record shows that the Veteran's uterine fibroids ultimately necessitated a hysterectomy, regardless of the actions or inactions of Erie VAMC.  Thus, her hysterectomy was not caused by VA hospitalization, medical or surgical treatment or lack thereof.

Additionally, the February 2016 examiner specifically found that the Veteran's claimed additional symptoms of urinary issues, weight gain, pannus, abdominal adhesions, ovarian cysts, and hernias would not have been avoided if she had been diagnosed with uterine fibroids earlier.  This examiner noted that the Veteran's urinary issues preceded her surgery and were more likely related to her severe obesity than to her fibroids and/or post-surgical condition and that the Veteran's weight issues preceded her clinical presentation of fibroids by many years, ultimately finding that the Veteran's weight likely contributed to her fibroids due to estrogen rather than vice versa.  The Veteran's pannus was attributed to her weight gain and then her weight loss.  With regard to her abdominal adhesions, these were found to be a common complication of any abdominal and/or pelvic surgery and that the Veteran's endometriosis, which was noted on hysteroscopy prior to her surgery, predisposed her to adhesions.  Finally, recurrence of the Veteran's ovarian cysts, which were first noted in a November 1984 record of removal, was found to be unavoidable unless the Veteran had undergone an oophorectomy during her hysterectomy which, given her young age, would have resulted in its own constellation of unpleasant residuals.  Thus, these symptoms are not shown to be evidence of additional disability related to the Veteran's uterine fibroids or hysterectomy that can be attributed to failure to properly diagnose or treat the Veteran.

Ultimately, the February 2016 examiner found that the Veteran's hysterectomy and any residual were less likely than not the result of Erie VAMC's failure to diagnose her fibroids prior to September 27, 1994, or failure to provide proper treatment that day.  Likewise, the hysterectomy and its residuals were less likely as not an additional disability as a result of VA care or treatment.  This examiner noted that the Veteran's claimed residuals were either unrelated to her fibroid condition and surgery (obesity, pannus, incontinence, ovarian cyst) or were well-recognized and anticipated sequelae of an abdominal hysterectomy (adhesions, hernia).  Furthermore, this examiner also found that the hysterectomy was a natural progression of the Veteran's fibroids.  Given the size of the fibroids and symptoms associated with them, conservative management would likely have been inadequate to control symptoms and hysterectomy most likely would have been the ultimate treatment.

The Veteran has argued that she had additional disability caused by Erie VAMC's inaction.  The Veteran testified that she was a licensed practical nurse and that she had attended nursing school.  See January 1997 RO hearing transcript.  Nevertheless, she has not shown herself to have specific knowledge or training in gynecology.  Likewise, she has not cited any medical basis upon which she bases her belief that her hysterectomy and its claimed residuals of obesity, pannus, incontinence, ovarian cysts, adhesions, and hernia were caused by Erie VAMC's failure to diagnose fibroids prior to September 27, 1994, or failure to provide proper treatment that day.  As such, her statements are less probative than the medical examiner's.  Thus, the criteria for compensation under 38 U.S.C. § 1151 have not been met.

In summary, for the reasons expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of hysterectomy.  The benefit sought on appeal must accordingly be denied.


ORDER

Compensation under 38 U.S.C.A. § 1151 for residuals of hysterectomy is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


